Title: To George Washington from Washington Academy Trustees, 12 April 1798
From: Washington Academy Trustees
To: Washington, George



Sir
Washington Academy [Lexington]Ap. 12 1798

It was not earlier than September 1797 that we were officially informed of your liberal donation to Liberty Hall Academy. Permit us as its immediate Guardians to perform the pleasing duty of expressing those sentiments of gratitude which so generous an act naturally inspires. We have long been sensible of the inconveniences to which literary institutions are necessarily subjected whilst dependant on precarious funds for their support. Reflecting particularly on the many difficulties thro’ which this seminary has been conducted since the first of its existence, we cannot but be greatly affected by an event which secures to it a permanent and independant establishment. Convinced as we are that public prosperity is intimately connected with the diffusion of Knowledge we look around with the highest satisfaction on its rapid advances in these United States, unfeignedly rejoicing that the Citizen who has long been distinguished as the assertor of the liberties of his Country adds to this illustrious character the no less illustrious one of Patron of the Arts and of Literature: and we trust that no effort will be wanting on our part to encourage whatever branches of Knowledge may be of general utility.

That you may long enjoy, besides the uninterrupted blessings of health and repose, the superior happiness which none but those who deserve it can enjoy and which arises from the reflection of having virtuously and eminently promoted the best Interests of mankind is the fervent prayer of the Trustees of Washington Academy late Liberty Hall. By order of the Board

Samuel Houston Clk

